Citation Nr: 1209345	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post right wrist open reduction internal fixation (ORIF) scapholunate ligament repair with degenerative changes.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June October 1985 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Foreign Cases Division of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO, inter alia, granted service connection for right wrist disability and assigned a 0 percent (noncompensable) initial rating from September 1, 2007.  The Veteran disagreed with the initial rating assigned to this disability, and in January 2010, the RO granted an increased, 10 percent, rating for right wrist disability, effective September 1, 2007. 

Because a veteran is presumed to seek the maximum available benefit, and given that higher ratings for the Veteran's right wrist disability are assignable from the date of the RO's award of an increased rating in January 2010, the claim for a higher initial rating for right wrist disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.

The Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  

Here, the record reflects that the Veteran underwent VA examination in June 2007 in connection with his claim on appeal.  At such time, his major complaints were right wrist pain and decreased range of motion.  Pertinent to this remand, in March 2010, the Veteran indicated that his wrist exhibited popping in the tendon area and at the top part of the wrist joint.  Such symptoms were not noted in either the aforementioned VA examination or the Veteran's contemporaneous medical records on file.  The Board finds the notation of these symptoms raises the issue of whether the Veteran's disability has undergone an increase in severity since the June 2007 VA examination.  Under these circumstances, a remand for new examination is therefore appropriate.  See Snuffer, 10 Vet. App. at 403; Littke, 1 Vet. App. at 92; VAOPGCPREC 11-95.  
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  Specifically, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The letter should specifically request that the Veteran submit any records pertaining to treatment for his right wrist disability since service, or submit information sufficient for VA to request these records on his behalf.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran provide information sufficient to obtain treatment records from any physicians who have treated his right wrist disability since separation from service.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo orthopedic examination to ascertain the current severity and manifestations of his service-connected status post right wrist ORIF scapholunate ligament repair with degenerative changes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected disability and report all signs and symptoms necessary for rating the disorder under the rating criteria.

The examiner should provide the range of motion of the right wrist in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable).  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  Additionally, the examiner should indicate whether, when considering factors such as pain, excess fatigability, incoordination, and weakness, the range of motion of the right wrist is so limited that it is more comparable to any form of ankylosis.  

The examiner should identify all neurological manifestations of the right wrist, and for each manifestation identified, the examiner should state whether it is associated with his service-connected disability or explain why it is not etiologically related to his right wrist.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


